t c summary opinion united_states tax_court peter spuler jr petitioner v commissioner of internal revenue respondent docket no 2136-02s filed date peter spuler jr pro_se innessa glazman for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies additions to tax and penalties in petitioner’s and federal income taxes as follows year deficiency addition_to_tax sec_6651 penalty sec_6662 dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure after concessions the issues for decision are whether petitioner is entitled to married filing joint_return filing_status for the taxable_year whether petitioner is liable for additions to tax for failure_to_file timely returns for the and taxable years pursuant to sec_6651 and whether petitioner is liable for accuracy- with respect to the taxable_year respondent concedes the issue whether petitioner had unreported capital_gain of dollar_figure while petitioner concedes that he is not entitled to either the self-employment health insurance deduction of dollar_figure or a deduction for keogh and self-employed sep and simple plans of dollar_figure with respect to the taxable_year respondent concedes that petitioner did not have unreported taxable interest_income of dollar_figure and unreported capital_gain of dollar_figure and that petitioner is not liable for a tax_deficiency and additional tax under sec_72 resulting from an ira distribution of dollar_figure with respect to the taxable_year petitioner concedes that he had unreported interest_income of dollar_figure that he is not entitled to either the self-employment health insurance deduction of dollar_figure or the ira deduction of dollar_figure and that he should have filed using the status of married filing separate_return instead of head_of_household related penalties for the and taxable years pursuant to sec_6662 some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided at fort washington maryland petitioner was married to judith richardson spuler ms spuler in date petitioner and ms spuler separated and began to live apart they were divorced in date before their divorce ms spuler sent respondent a letter dated date which stated in part at the end of my husband and i separated divorce proceedings have commenced it was my understanding that we would file a joint_return for and that my husband would file for an extension of time to file until october our relationship has become increasingly difficult and i am unable to obtain copies of various documents including the application_for extension of time to file in view of our estranged circumstances i finally decided to proceed with filing a separate_return even though it substantially increased my tax_liability indeed ms spuler had filed on date a form_1040 u s individual_income_tax_return for the taxable_year separate_return she filed using the status of married filing separate_return and reported wages of dollar_figure on date petitioner filed a form_1040 for the taxable_year return petitioner had requested and was granted an extension of time to file the return until date he claimed a filing_status of married filing joint_return petitioner signed the return on behalf of himself and ms spuler ms spuler indicated in a notarized statement of date that she did not authorize petitioner to file a joint_return for taxable_year the return reported total income of dollar_figure of this amount dollar_figure was attributable to wages ms spuler had reported in her separate_return the return also reported a self-employed health insurance deduction of dollar_figure a deduction for keogh and self-employed sep and simple plans of dollar_figure and itemized_deductions of dollar_figure with respect to the return petitioner received a refund check made payable to him and ms spuler in the amount of dollar_figure petitioner endorsed the refund check with ms spuler’s name and deposited the proceeds the record does not contain credible_evidence that ms spuler shared the proceeds of the refund petitioner testified that he had requested an additional extension of time to file the return beyond date respondent has no record of receipt of petitioner’s request for an additional extension of time to file nor did petitioner produce a copy of such a request ms spuler’s form_w-2 wage and tax statement indicated wages of dollar_figure for the taxable_year as indicated ms spuler reported wages of dollar_figure in her separate_return in contrast the notice_of_deficiency included a downward adjustment to petitioner’s income of dollar_figure on date petitioner filed a form_1040 for the taxable_year return he filed as a head_of_household and claimed an ira deduction of dollar_figure and a self-employed health insurance deduction of dollar_figure on date petitioner contracted lyme disease which resulted in his receiving a doctor’s care for retinal degeneration respondent issued petitioner a notice_of_deficiency dated date for the taxable_year respondent adjusted petitioner’s filing_status from married filing joint_return to married filing separate_return and determined an addition_to_tax of dollar_figure under sec_6651 and a penalty of dollar_figure under sec_6662 for the taxable_year respondent determined an addition_to_tax of dollar_figure under respondent also made other adjustments to the return some of them are computational or result from respondent’s proposed_adjustment in petitioner’s filing_status they include changes to the amount of alternative_minimum_tax exemptions itemized_deductions and wage income the remaining adjustments as indicated have been resolved by mutual concession they involve the following inclusion of unreported capital_gain of dollar_figure disallowance of a self-employed health insurance deduction of dollar_figure and disallowance of a deduction for keogh and self-employed sep and simple plans of dollar_figure sec_6651 and a penalty of dollar_figure under sec_6662 petitioner contends that he is not liable for the additions to tax under sec_6651 because his medical_condition his divorce and his request for an additional extension of time to file his return constitute reasonable_cause for his failures to file timely returns petitioner further contends that he is not liable for the penalties under sec_6662 because the underpayments on the return and the return were not attributable to negligence as evidenced by respondent’s various concessions in the present case petitioner finally contends that he is entitled to the filing_status of married filing joint_return for the taxable_year for three reasons first petitioner notes that he and ms spuler while living apart were still married in second petitioner avers that he and ms spuler had a continuing tradition of filing joint tax returns for consecutive years before the return third petitioner avers that ms spuler agreed to file a joint_return for the taxable_year respondent made various adjustments to the return those adjustments include but are not limited to changing petitioner’s filing_status from head_of_household to married filing separate_return as indicated above the parties have made concessions with respect to many of these adjustments the remaining adjustments are computational respondent contends that ms spuler did not intend to file a joint_return for the taxable_year because she filed a separate_return for the same taxable_year before petitioner’s filing of the return and she did not sign the return filing_status as the tax returns for and were filed after date sec_7491 is applicable petitioner did not assert nor present evidence or argument that he satisfied the requirements of sec_7491 accordingly the burden_of_proof with respect to relevant factual issues has not shifted to respondent every married individual may make a single return jointly with his or her spouse under sec_6013 or may make a separate_return see sec_1 d an individual shall not be considered married if at the end of the taxable_year such individual is legally_separated from his or her spouse under a decree of divorce or of separate_maintenance sec_7703 married_filing_jointly status does not apply to a federal_income_tax return unless both spouses intend to make a joint_return 327_f2d_98 4th cir revg 39_tc_734 the question whether both spouses intended to file a joint_return is a factual one id one factor to consider is whether one of the spouses filed a separate_return in springmann v commissioner tcmemo_1987_ and etesam v commissioner tcmemo_1998_73 we found that the filing of a separate_return by the taxpayer’s spouse demonstrated a lack of intent to file a joint_return but this factor alone is not dispositive in all cases in certain circumstances a husband and wife may still file a joint_return for a taxable_year after one or the other has filed a separate_return or both have filed separate returns for that taxable_year sec_6013 other factors to consider are whether the purported joint_return contains the signatures of both spouses and under what circumstances those signatures were obtained in general a joint_return must be signed by both spouses unless one spouse signs as an agent of the other sec_6061 sec_1_6013-1 income_tax regs where a signature is obtained by fraud or duress there is no intent to file a joint_return see united_states v kramer aftr 2d ustc par d md and where one of the spouses has not actually signed the return and has not consented to anyone else’s signing it on his or her behalf there is also no intent to file a joint_return see eg leggett v commissioner tcmemo_1976_7 such consent by the nonsigning spouse may be tacit or express see jones v commissioner supra pincite noting that silence is normally and frequently taken for consent even in tax cases tacit consent is evident when the nonsigning spouse accepts the benefits of a joint_return 27_tc_270 affd 251_f2d_44 8th cir in the present case petitioner was a married individual during the taxable_year petitioner and ms spuler separated in date however the separation was not pursuant to a decree of divorce or of separate_maintenance before the divorce in date ms spuler may have at some point intended to file a joint_return for the taxable_year but by late before petitioner filed the return on date ms spuler did not intend the return to be a joint_return indeed she had already filed a separate_return in date we find that she did not sign the return and that she did not consent expressly or tacitly to petitioner’s signing the return on her behalf moreover the record does not contain any credible_evidence that she accepted or enjoyed any benefits of a joint_return indeed petitioner was the one who endorsed the refund check with ms spuler’s name with these factors in mind we conclude that petitioner was not entitled to a filing_status of married filing joint_return for the taxable_year thus we sustain respondent on this issue additions to tax for failure_to_file timely under sec_6651 the commissioner has the burden of production in any court_proceeding with respect to the liability of any individual for any addition_to_tax under sec_6651 sec_7491 to meet this burden the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty or addition_to_tax 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with evidence sufficient to persuade a court that the commissioner’s determination is incorrect id pincite the taxpayer also bears the burden_of_proof with regard to issues of reasonable_cause substantial_authority or similar provisions id pincite in the present case respondent has satisfied his burden of production under sec_7491 by establishing that petitioner’s and federal_income_tax returns were not timely filed petitioner does not assert nor did he present any evidence that the returns for the years in issue were received or mailed before the due dates sec_6651 imposes an addition_to_tax of percent per month of the amount of tax required to be shown on the return not to exceed percent for failure to timely file a return the addition_to_tax under sec_6651 is imposed unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect illness may constitute reasonable_cause so long as the taxpayer can establish that illness incapacitated the taxpayer to such a degree that he or she was unable to file the return see 71_tc_709 marrin v commissioner tcmemo_1997_24 affd 147_f3d_147 2d cir divorce or challenging a separation agreement generally does not constitute reasonable_cause 125_f3d_551 7th cir affg tcmemo_1995_554 condello v commissioner tcmemo_1998_333 the record does not establish that the failures to timely file were due to reasonable_cause and not willful neglect petitioner’s claim that he was granted an additional extension of time to file the return beyond date is unsubstantiated his medical_condition did not arise until date well after the return and the return were due and consistent with condello v commissioner supra petitioner’s divorce from ms spuler serves as no refuge from the addition_to_tax under sec_6651 thus respondent is sustained on this issue accuracy-related_penalties under sec_6662 the commissioner also has the burden of production in any court_proceeding with respect to the liability of any individual for any penalty under sec_6662 sec_7491 higbee v commissioner supra pincite sec_6662 imposes an accuracy-related_penalty in the amount of percent of the portion of the underpayment_of_tax attributable to negligence or disregard of rules or regulations see sec_6662 negligence is any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws see sec_6662 sec_1_6662-3 income_tax regs moreover negligence is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 disregard includes any careless reckless or intentional disregard of rules or regulations see sec_6662 sec_1_6662-3 income_tax regs no penalty will be imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion see sec_6664 on the basis of the record we conclude that petitioner is liable for the accuracy-related_penalties under sec_6662 petitioner claimed various deductions totaling dollar_figure for and failed to report dollar_figure of interest_income for and filed as a head_of_household for petitioner has not shown that he acted in good_faith in claiming or not reporting these amounts respondent has met his burden of production under sec_7491 we conclude that petitioner’s actions were not those of a reasonable and prudent person under the circumstances thus we sustain respondent on this adjustment reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
